Title: To Thomas Jefferson from Isaac Tichenor, 22 March 1803
From: Tichenor, Isaac
To: Jefferson, Thomas


          
            Sir,
            Bennington March 22d. 1803
          
          In compliance with your request of the 25th. of last month, I herewith enclose a Return of the Militia of this State—It will give me pleasure to communicate to our Legislature the Sentiments and principles expressed in your address on the Subject of our Militia—And you may be assured, that my official & personal influence will be exerted, to render the Militia of this State, a sure & conspicuous part of our “national defense”
          With due Respect & Esteem I am Your Excellency’s Most Obt. Servt.
          
            Isaac Tichenor
          
        